11/98(R062700)

MASTER LEASE AGREEMENT
(Quasi)
dated as of May 10, 2001 ("Agreement")

 

             THIS AGREEMENT is between General Electric Capital Corporation
(together with its successors and assigns, if any, "Lessor") and  Variagenics,
Inc. ("Lessee").  Lessor has an office at 401 Merritt 7  2nd Floor, Norwalk, CT
06856.  Lessee is a corporation organized and existing under the laws of the
state of DE.  Lessee's mailing address and chief place of business is 60
Hamphire Street, Cambridge, MA 02139. This Agreement contains the general terms
that apply to the leasing of Equipment from Lessor to Lessee.  Additional terms
that apply to the Equipment (term, rent, options, etc.) shall be contained on a
schedule ("Schedule").

1.          LEASING:

             (a)         Lessor agrees to lease to Lessee, and Lessee agrees to
lease from Lessor, the equipment ("Equipment") described in any Schedule signed
by both parties.

             (b)        Lessor shall purchase Equipment from the manufacturer or
supplier ("Supplier") and lease it to Lessee if on or before the Last Delivery
Date (specified in the Schedule) Lessor receives (i) a Schedule for the
Equipment, (ii) evidence of insurance which complies with the requirements of
Section 8, and (iii) such other documents as Lessor may reasonably request. 
Each of the documents required above must be in form and substance satisfactory
to Lessor.  Lessor hereby appoints Lessee its agent for inspection and
acceptance of the Equipment from the Supplier.  Once the Schedule is signed, the
Lessee may not cancel the Schedule.

2.          TERM, RENT AND PAYMENT:

             (a)         The rent payable for the Equipment and Lessee's right
to use the Equipment shall begin on the earlier of (i) the date when the Lessee
signs the Schedule and accepts the Equipment or (ii) when Lessee has accepted
the Equipment under a Certificate of Acceptance ("Lease Commencement Date"). 
The term of this Agreement shall be the period specified in the applicable
Schedule.  The word "term" shall include all basic and any renewal terms.

             (b)        Lessee shall pay rent to Lessor at its address stated
above, except as otherwise directed by Lessor.  Rent payments shall be in the
amount set forth in, and due as stated in the applicable Schedule.  If any
Advance Rent (as stated in the Schedule) is payable, it shall be due when the
Lessee signs the Schedule.  Advance Rent shall be applied to the first rent
payment and the balance, if any, to the final rent payment(s) under such
Schedule.  In no event shall any Advance Rent or any other rent payments be
refunded to Lessee.  If rent is not paid within ten (10) days of its due date,
Lessee agrees to pay a late charge of five cents ($.05) per dollar on, and in
addition to, the amount of such rent but not exceeding the lawful maximum, if
any.

             (c)         Lessor shall not disturb Lessee's quiet enjoyment of
the Equipment during the term of the Agreement unless a default has occurred and
is continuing under this Agreement.

 3.         TAXES:

             (a)         If permitted by law, Lessee shall report and pay
promptly all taxes, fees and assessments due, imposed, assessed or levied
against any Equipment (or purchase, ownership, delivery, leasing, possession,
use or operation thereof), this Agreement (or any rents or receipts hereunder),
any Schedule, Lessor or Lessee by any governmental entity or taxing authority
during or related to the term of this Agreement,  including, without limitation,
all license and registration fees, and all sales, use, personal property,
excise, gross receipts, franchise, stamp or other taxes, imposts, duties and
charges, together with any penalties, fines or interest thereon (collectively
"Taxes"). Lessee shall have no liability for Taxes imposed by the United States
of America or any State or political subdivision thereof which are on or
measured by the net income of Lessor.  Lessee shall promptly reimburse Lessor
(on an after tax

basis) for any Taxes charged to or assessed against Lessor.  Lessee shall send
Lessor a copy of each report or return and evidence of Lessees payment of Taxes
upon request.

             (b)        Lessee's obligations, and Lessor's rights and
priviledges, contained in this Section 3 shall survive the expiration or other
termination of this Agreement.

4.          REPORTS:

             (a) If any tax or other lien shall attach to any Equipment, Lessee
will notify Lessor in writing, within ten (10) days after Lessee becomes aware
of the tax or lien.  The notice shall include the full particulars of the tax or
lien and the location of such Equipment on the date of the notice.

             (b) Lessee will deliver to Lessor Lessees complete financial
statements, certified by a recognized firm of certified public accountants,
within ninety (90) days of the close of each fiscal year of Lessee.  If Lessor
requests, Lessee will deliver to Lessor copies of Lessee's quarterly financial
report certified by the chief financial officer of Lessee, within ninety (90)
days of the close of each fiscal quarter of Lessee.  Lessee will deliver to
Lessor all Forms 10-K and 10Q, if any, filed with the Securities and Exchange
Commission within thirty (30) days after the date on which they are filed.

             (c)         Lessor may inspect any Equipment during normal business
hours after giving Lessee reasonable prior notice.

             (d)        Lessee will keep the Equipment at the Equipment Location
(specified in the applicable Schedule) and will give Lessor prior written notice
of any relocation of Equipment.  If Lessor requests, Lessee will promptly notify
Lessor  in writing of the location of any Equipment.

             (e)         If any Equipment is lost or damaged (where the
estimated repair costs would exceed the greater of ten percent (10%) of the
original Equipment cost or ten thousand and 00/100 dollars ($10,000)), or is
otherwise involved in an accident causing personal injury or property damage,
Lessee will promptly and fully report the event to Lessor in writing.

             (f)         Lessee will furnish a certificate of an authorized
officer of Lessee stating that he has reviewed the activities of Lessee and
that, to the best of his knowledge, there exists no default or event which with
notice or lapse of time (or both) would become such a default within thirty
(30)  days after any request by Lessor.

5.          DELIVERY, USE AND OPERATION:

             (a)         All Equipment shall be shipped directly from the
Supplier to Lessee.

             (b)        Lessee agrees that the Equipment will be used by Lessee
solely in the conduct of its business and in a manner complying with all
applicable laws, regulations and insurance policies, and Lessee shall not
discontinue use of the Equipment

             (c)         Lessee will not move any equipment from the location
specified on the Schedule, without the prior written consent of Lessor.

             (d)        Lessee will keep the Equipment free and clear of all
liens and encumbrances other than those which result from acts of Lessor.

             (e)         Lessor shall not disturb Lessees quiet enjoyment of the
Equipment during the term of the Agreement unless a default has occurred and is
continuing under this Agreement.

6.          MAINTENANCE:

             (a)         Lessee will, at its sole expense, maintain each unit of
Equipment in good operating order and repair, normal wear and tear excepted. 
The Lessee shall also maintain the Equipment in accordance with manufacturers
recommendations.  Lessee shall make all alterations or modifications required to
comply with any applicable law, rule or regulation during the term of this
Agreement.   If Lessor requests, Lessee shall affix plates, tags or other
identifying labels showing ownership thereof by Lessee and Lessor's security
interest therein.  The tags or labels shall be placed in a prominent position on
each unit of Equipment.

             (b)        Lessee will not attach or install anything on the
Equipment that will impair the originally intended function or use of such
Equipment without the prior written consent of Lessor.  All additions, parts,
supplies, accessories, and equipment ("Additions") furnished or attached to any
Equipment that are not readily removable shall become subject to the lien of
Lessor.  All Additions shall be made only in compliance with applicable law. 
Lessee will not attach or install any Equipment to or in any other personal or
real property without the prior written consent of Lessor.

7.          STIPULATED LOSS VALUE:  If for any reason any unit of Equipment
becomes worn out, lost, stolen, destroyed, irreparably damaged or unusable
("Casualty Occurrences") Lessee shall promptly and fully notify Lessor in
writing.  Lessee shall pay Lessor the sum of (i) the Stipulated Loss Value (see
Schedule) of the affected unit determined as of the rent payment date prior to
the Casualty Occurrence; and (ii) all rent and other amounts which are then due
under this Agreement on the Payment Date (defined below) for the affected
unit.   The Payment Date shall be the next rent payment date after the Casualty
Occurrence.  Upon payment of all sums due hereunder, the term of this lease as
to such unit shall terminate.

8.          INSURANCE:

             (a)         Lessee shall bear the entire risk of any loss, theft,
damage to, or destruction of, any unit of Equipment from any cause whatsoever
from the time the Equipment is shipped to Lessee.

             (b)        Lessee agrees, at its own expense, to keep all Equipment
insured for such amounts and against such hazards as Lessor may reasonably
require.  All such policies shall be with companies, and on terms, reasonably
satisfactory to Lessor.  The insurance shall include coverage for damage to or
loss of the Equipment, liability for personal injuries, death or property
damage.  Lessor shall be named as additional insured with a loss payable clause
in favor of Lessor, as its interest may appear, irrespective of any breach of
warranty or other act or omission of Lessee.  The insurance shall provide for
liability coverage in an amount equal to at least ONE MILLION U.S. DOLLARS
($1,000,000.00) total liability per occurrence, unless otherwise stated in any
Schedule.  The casualty/property damage coverage shall be in an amount equal to
the higher of the Stipulated Loss value or the full replacement cost of the
Equipment.  No insurance shall be subject to any co-insurance clause.  The
insurance policies shall provide that the insurance may not be altered or
canceled by the insurer until after thirty (30) days written notice to Lessor. 
Lessee agrees to deliver to Lessor evidence of insurance reasonably satisfactory
to Lessor.

             (c)         Lessee hereby appoints Lessor as Lessee's
attorney-in-fact to make proof of loss and claim for insurance, and to make
adjustments with insurers and to receive payment of and execute or endorse all
documents, checks or drafts in connection with insurance payments.  Lessor shall
not act as Lessees attorney-in-fact unless Lessee is in default.  Lessee shall
pay any reasonable expenses of Lessor in adjusting or collecting insurance. 
Lessee will not make adjustments with insurers except with respect to claims for
damage to any unit of Equipment where the repair costs are less than the lesser
of ten percent (10%) of the original Equipment cost or ten thousand and 00/100
dollars ($10,000).  Lessor may, at its option, apply proceeds of insurance, in
whole or in part, to (i) repair or replace Equipment or any portion thereof, or
(ii) satisfy any obligation of Lessee to Lessor under this Agreement.

9.          RETURN OF EQUIPMENT:

             (a)         At the expiration or termination of this Agreement or
any Schedule, Lessee shall perform any testing and repairs required to place the
units of Equipment in the same condition and appearance as when received by
Lessee (reasonable wear and tear excepted) and in good working order for the
original intended purpose of the Equipment.  If required the units of Equipment
shall be deinstalled, disassembled and crated by an authorized manufacturer's
representative or such other service person as is reasonably satisfactory to
Lessor.  Lessee shall remove installed markings that are not necessary for the
operation, maintenance or repair of the Equipment.  All Equipment will be
cleaned, cosmetically acceptable, and in such condition as to be immediately
installed into use in a similar environment for which the Equipment was
originally intended to be used.  All waste material and fluid must be removed
from the Equipment and disposed of in accordance with then current waste
disposal laws.  Lessee shall return the units of Equipment to a location within
the continental United States as Lessor shall direct.  Lessee shall obtain and
pay for a policy of transit insurance for the redelivery period in an amount
equal to the replacement value of the Equipment.  The transit insurance must
name Lessor as the loss payee.  The Lessee shall pay for all costs to comply
with this section (a).

             (b)        Until Lessee has fully complied with the requirements of
Section 9(a) above, Lessee's rent payment obligation and all other obligations
under this Agreement shall continue from month to month notwithstanding any
expiration or termination of the lease term.  Lessor may terminate  the Lessee's
right to use the Equipment upon ten (10) days notice to Lessee.

             (c)         Lessee shall provide to Lessor a detailed inventory of
all components of the Equipment including model and serial numbers.  Lessee
shall also provide an up-to-date copy of all other documentation pertaining to
the Equipment.  All service manuals, blue prints, process flow diagrams,
operating manuals, inventory and maintenance records shall be given to Lessor at
least ninety (90) days and not more than one hundred twenty (120) days prior to
lease termination.

             (d)        Lessee shall make the Equipment available for on-site
operational inspections by potential purchasers at least one hundred twenty
(120) days prior to and continuing up to lease termination.  Lessor shall
provide Lessee with reasonable notice prior to any inspection.  Lessee shall
provide personnel, power and other requirements necessary to demonstrate
electrical, hydraulic and mechanical systems for each item of Equipment.

10.        DEFAULT AND REMEDIES:

             (a)         Lessor may in writing declare this Agreement in default
if: (i) Lessee breaches its obligation to pay rent or any other sum when due and
fails to cure the breach within ten (10) days; (ii) Lessee breaches any of its
insurance obligations under Section 8; (iii) Lessee breaches any of its other
obligations and fails to cure that breach within thirty (30) days after written
notice from Lessor; (iv) any representation or warranty made by Lessee in
connection with this Agreement shall be false or misleading in any material
respect; (v) Lessee or any guarantor or other obligor for the Lessee's
obligations hereunder ("Guarantor") becomes insolvent or ceases to do business
as a going concern; (vi) any Equipment is illegally used; (vii) if Lessee or any
Guarantor is a natural person, any death or incompetency of Lessee or such
Guarantor; or (viii) a petition is filed by or against Lessee or any Guarantor
under any bankruptcy or insolvency laws and in the event of an involuntary
petition, the petition is not dismissed within forty-five (45) days of the
filing date.  The default declaration shall apply to all Schedules unless
specifically excepted by Lessor.

             (b)        After a default, at the request of Lessor, Lessee shall
comply with the provisions of Section 9(a).  Lessee hereby authorizes Lessor to
peacefully enter any premises where any Equipment may be and take possession of
the Equipment.  Lessee shall immediately pay to Lessor without further demand as
liquidated damages for loss of a bargain and not as a penalty, the Stipulated
Loss Value of the Equipment (calculated as of the rent payment date prior to the
declaration of default), and all rents and other sums then due under this
Agreement and all Schedules.  Lessor may terminate this Agreement as to any or
all of the Equipment.  A termination shall occur only upon written notice by
Lessor to Lessee and only as to the units of Equipment specified in any such
notice.  Lessor may, but shall not be required to, sell Equipment at private or
public sale, in bulk or in parcels, with or without notice, and without having
the Equipment present at the place of sale.  Lessor may also, but shall not be
required to, lease, otherwise dispose of or keep idle all or part of the
Equipment.  Lessor may use Lessee's premises for a reasonable period of time for
any or all of the purposes stated above without liability for rent, costs,
damages or otherwise.  The proceeds of sale, lease or other disposition, if any,
shall be applied in the following order of priorities:  (i) to pay all of
Lessor's costs, charges and expenses incurred in taking, removing, holding,
repairing and selling, leasing or otherwise disposing of Equipment; then, (ii)
to the extent not previously paid by Lessee, to pay Lessor all sums due from
Lessee under this Agreement; then (iii) to reimburse to Lessee any sums
previously paid by Lessee as liquidated damages; and then (iv) to Lessee, if
there exists any surplus.  Lessee shall immediately pay any deficiency in (i)
and (ii) above.

             (c)         The foregoing remedies are cumulative, and any or all
thereof may be exercised instead of or in addition to each other or any remedies
at law, in equity, or under statute.  Lessee waives notice of sale or other
disposition (and the time and place thereof), and the manner and place of any
advertising.  Lessee shall pay Lessor's actual attorney's fees incurred in
connection with the enforcement, assertion, defense or preservation of Lessor's
rights and remedies under this Agreement, or if prohibited by law, such lesser
sum as may be permitted.  Waiver of any default shall not be a waiver of any
other or subsequent default.

             (d)        Any default under the terms of this or any other
agreement between Lessor and Lessee may be declared by Lessor a default under
this and any such other agreement.

11.        ASSIGNMENT:  LESSEE SHALL NOT SELL, TRANSFER, ASSIGN, ENCUMBER OR
SUBLET ANY EQUIPMENT OR THE INTEREST OF LESSEE IN THE EQUIPMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF LESSOR.  Lessor may, without the consent of Lessee,
assign this Agreement, any Schedule or the right to enter into a Schedule. 
Lessee agrees that if Lessee receives written notice of an assignment from
Lessor, Lessee will pay all rent and all other amounts payable under any
assigned Schedule to such assignee or as instructed by Lessor.  Lessee also
agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee.  Lessee hereby waives and agrees not to assert
against any such assignee any defense, set-off, recoupment claim or counterclaim
which Lessee has or may at any time have against Lessor for any reason
whatsoever.

12.        NET LEASE:  Lessee is unconditionally obligated to pay all rent and
other amounts due for the entire lease term no matter what happens, even if the
Equipment is damaged or destroyed, if it is defective or if Lessee no longer can
use it.  Lessee is  not entitled to reduce or set-off against rent or other
amounts due to Lessor or to anyone to whom Lessor assigns this Agreement or any
Schedule whether Lessees claim arises out of this Agreement, any Schedule, any
statement by Lessor, Lessors liability or any manufacturers liability, strict
liability, negligence or otherwise.

13.        INDEMNIFICATION:

             (a)         Lessee hereby agrees to indemnify Lessor, its agents,
employees, successors and assigns (on an after tax basis) from and against any
and all losses, damages, penalties, injuries, claims, actions and suits,
including legal expenses, of whatsoever kind and nature arising out of or
relating to the Equipment or this Agreement, except to the extent the losses,
damages, penalties, injuries, claims, actions, suits or expenses result from
Lessors gross negligence or willful misconduct ("Claims").   This indemnity
shall include, but is not limited to, Lessor's strict liability in tort and
Claims, arising out of (i) the selection, manufacture, purchase, acceptance or
rejection of Equipment, the ownership of Equipment during the term of this
Agreement, and the delivery, lease, possession, maintenance, uses, condition,
return or operation of Equipment (including, without limitation, latent and
other defects, whether or not discoverable by Lessor or Lessee and any claim for
patent, trademark or copyright infringement or environmental damage) or (ii) the
condition of Equipment sold or disposed of after use by Lessee, any sublessee or
employees of Lessee.  Lessee shall, upon request, defend any actions based on,
or arising out of, any of the foregoing.

             (b)        All of Lessor's rights, privileges and indemnities
contained in this Section 13 shall survive the expiration or other termination
of this Agreement. The rights, privileges and indemnities contained herein are
expressly made for the benefit of, and shall be enforceable by Lessor, its
successors and assigns.

14.        DISCLAIMER:  LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT
WITHOUT ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES.  LESSOR DOES NOT
MAKE, HAS NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
EQUIPMENT LEASED UNDER THIS AGREEMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR
TITLE.  All such risks, as between Lessor and Lessee, are to be borne by
Lessee.  Without limiting the foregoing, Lessor shall have no responsibility or
liability to Lessee or any other person with respect to any of the following:
(i) any liability, loss or damage caused or alleged to be caused directly or
indirectly by any Equipment, any inadequacy thereof, any deficiency or defect
(latent or otherwise) of the Equipment, or any other circumstance in connection
with the Equipment; (ii) the use, operation or performance of any Equipment or
any risks relating to it; (iii) any interruption of service, loss of business or
anticipated profits or consequential damages; or (iv) the delivery, operation,
servicing, maintenance, repair, improvement or replacement of any Equipment. 
If, and so long as, no default exists under this Agreement, Lessee shall be, and
hereby is, authorized during the term of this Agreement to assert and enforce,
whatever claims and rights Lessor may have against any Supplier of the Equipment
at Lessee's sole cost and expense, in the name of and for the account of Lessor
and/or Lessee, as their interests may appear.

15.        REPRESENTATIONS AND WARRANTIES OF LESSEE:  Lessee makes each of the
following representations and warranties to Lessor on the date hereof and on the
date of execution of each Schedule:

             (a)         Lessee has adequate power and capacity to enter into,
and perform under, this Agreement and all related documents (together, the
"Documents").  Lessee is duly qualified to do business wherever necessary to
carry on its present business and operations, including the jurisdiction(s)
where the Equipment is or is to be located.

             (b)        The Documents have been duly authorized, executed and
delivered by Lessee and constitute valid, legal and binding agreements,
enforceable in accordance with their terms, except to the extent that the
enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws.

             (c)         No approval, consent or withholding of objections is
required from any governmental authority or entity with respect to the entry
into or performance by Lessee of the Documents except such as have already been
obtained.

             (d)        The entry into and performance by Lessee of the
Documents will not:  (i)  violate any judgment, order, law or regulation
applicable to Lessee or any provision of Lessee's Certificate of Incorporation
or bylaws; or (ii) result in any breach of, constitute a default under or result
in the creation of any lien, charge, security interest or other encumbrance upon
any Equipment pursuant to any indenture, mortgage, deed of trust, bank loan or
credit agreement or other instrument (other than this Agreement) to which Lessee
is a party.

             (e)         There are no suits or proceedings pending or threatened
in court or before any commission, board or other administrative agency against
or affecting Lessee, which if decided against Lessee will have a material
adverse effect on the ability of Lessee to fulfill its obligations under this
Agreement.

             (f)         The Equipment accepted under any Certificate of
Acceptance is and will remain tangible personal property.

             (g)        Each financial statement delivered to Lessor has been
prepared in accordance with generally accepted accounting principles
consistently applied.  Since the date of the most recent financial statement,
there has been no material adverse change.

             (h)        Lessee is and will be at all times validly existing and
in good standing under the laws of the State of its incorporation (specified in
the first sentence of this Agreement).

             (i)          The Equipment will at all times be used for commercial
or business purposes.

16. OWNERSHIP FOR TAX PURPOSES, GRANT OF SECURITY INTEREST; USURY SAVINGS:

             (a)         For income tax purposes, the parties hereto agree that
it is their mutual intention that Lessee shall be considered the owner of the
Equipment.  Accordingly, Lessor agrees (i) to treat Lessee as the owner of the
Equipment on its federal income tax return, (ii) not to take actions or
positions inconsistent with such treatment on or with respect to its federal
income tax return, and (iii) not to claim any tax benefits available to an owner
of the Equipment on or with respect to its federal income tax return.  The
foregoing undertakings by Lessor shall not be violated by Lessor's taking a tax
position inconsistent with the foregoing sentence to the extent such a position
is required by law or is taken through inadvertence so long as such inadvertent
tax position is reversed by Lessor promptly upon its discovery.  Lessor shall in
no event be liable to Lessee if Lessee fails to secure any of the tax benefits
available to the owner of the Equipment.

             (b)        Lessee hereby grants to Lessor a first security interest
in the Equipment, together with all additions, attachments, accessions,
accessories and accessions thereto whether or not furnished by the Supplier of
the Equipment and any and all substitutions, replacements or exchanges therefor,
and any and all insurance and/or other proceeds of the property in and against
which a security interest is granted hereunder.  Notwithstanding anything to the
contrary contained elsewhere in this Agreement, to the extent that Lessor
asserts a purchase money security interest in any items of Equipment ("PMSI
Equipment"): (i) the PMSI Equipment shall secure only those sums which have been
advanced by Lessor for the purchase of the PMSI Equipment, or the acquisition of
rights therein, or the use thereof (the "PMSI Indebtedness"), and (ii) no other
Equipment shall secure the PMSI Indebtedness.

             (c)         It is the intention of the parties hereto to comply
with any applicable usury laws to the extent that any Schedule is determined to
be subject to such laws; accordingly, it is agreed that, notwithstanding any
provision to the contrary in any Schedule or this Agreement, in no event shall
any Schedule require the payment or permit the collection of interest in excess
of the maximum amount permitted by applicable law.  If any such excess interest
is contracted for, charged or received under any Schedule or this Agreement, or
in the event that all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under any Schedule or this Agreement shall exceed the maximum amount of
interest permitted by applicable law, then in such event  (i) the provisions of
this paragraph shall govern and control, (ii) neither Lessee nor any other
person or entity now or hereafter liable for the payment hereof shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by applicable law,  (iii) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal balance or refunded to Lessee, at the option of the
Lessor, and  (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful contract rate allowed under applicable law as now or
hereafter construed by the courts having jurisdiction thereof.  It is further
agreed that without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under any Schedule or this
Agreement which are made for the  purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the extent permitted
by applicable law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from Lessee
or otherwise by Lessor in connection with such indebtedness; provided, however,
that if any applicable state law is amended or the law of the United States of
America preempts any applicable state law, so that it becomes lawful for Lessor
to receive a greater interest per annum rate than is presently allowed, the
Lessee agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest per annum rate allowed by the amended state law or the law of the
United States of America.

17.        EARLY TERMINATION:

             (a)         On or after the First Termination Date (specified in
the applicable Schedule), Lessee may, so long as no default exists hereunder,
terminate this Agreement as to all (but not less than all) of the Equipment on
such Schedule as of a rent payment date ("Termination Date").  Lessee must give
Lessor at least ninety (90) days prior written notice of the termination.

             (b)        Lessee shall, and Lessor may, solicit cash bids for the
Equipment on an AS IS, WHERE IS BASIS without recourse to or warranty from
Lessor, express or implied ("AS IS BASIS").  Prior to the Termination Date,
Lessee shall (i) certify to Lessor any bids received by Lessee and (ii) pay to
Lessor (A) the Termination Value (calculated as of the rent due on the
Termination Date) for the Equipment, and (B) all rent and other sums due and
unpaid as of the Termination Date.

             (c)         If all amounts due hereunder have been paid on the
Termination Date, Lessor shall (i) sell the Equipment on an AS IS BASIS for cash
to the highest bidder and (ii) refund the proceeds of such sale (net of any
related expenses) to Lessee up to the amount of the Termination Value.  If such
sale is not consummated, no termination shall occur and Lessor shall refund the
Termination Value (less any expenses incurred by Lessor) to Lessee.

             (d)        Notwithstanding the foregoing, Lessor may elect by
written notice, at any time prior to the Termination Date, not to sell the
Equipment.  In that event, on the Termination Date Lessee shall (i) return the
Equipment (in accordance with Section 9) and (ii) pay to Lessor all amounts
required under Section 17(b) less the amount of the highest bid certified by
Lessee to Lessor.

18.        EARLY PURCHASE OPTION:

             (a)         Lessee may purchase on an AS IS BASIS all (but not less
than all) of the Equipment on any Schedule on any Rent Payment Date after the
First Termination Date specified in the applicable Schedule but prior to the
last Rent Payment Date of such Schedule (the "Early Purchase Date"), for a price
equal to (i) the Termination Value (calculated as of the Early Purchase Date)
for the Equipment, and (ii) all rent and other sums due and unpaid as of the
Early Purchase Date (the "Early Option Price"), plus all applicable sales
taxes.  Lessee must notify Lessor of its intent to purchase the Equipment in
writing at least thirty (30) days, but not more than two hundred seventy (270)
days, prior to the Early Purchase Date.  If Lessee is in default or if the
Schedule or this Agreement has already been terminated, Lessee may not purchase
the Equipment.  (The purchase option granted by this subsection shall be
referred to herein as the "Early Purchase Option").

             (b)        If Lessee exercises its Early Purchase Option, then on
the Early Purchase Date, Lessee shall pay to Lessor any rent and other sums due
and unpaid on the Early Purchase Date and Lessee shall pay the Early Option
Price, plus all applicable sales taxes, to Lessor in cash.

19.        END OF LEASE PURCHASE OPTION:  Lessee may, at lease expiration,
purchase all (but not less than all) of the Equipment on any Schedule on an AS
IS BASIS for cash equal to the amount indicated on such Schedule (the "Option
Payment"), plus all applicable sales taxes.  The Option Payment,  plus all
applicable sales taxes, shall be due and payable in immediately available funds
on the expiration date of such Schedule.  Lessee must notify Lessor of its
intent to purchase the Equipment in writing at least one hundred eighty (180)
days prior to the expiration date of the Schedule.  If Lessee is in default, or
if the Schedule or this Agreement has already been terminated, Lessee may not
purchase the Equipment.

20.        MISCELLANEOUS:

             (a)         LESSEE AND LESSOR UNCONDITIONALLY WAIVE THEIR RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT.  THIS WAIVER IS IRREVOCABLE.  THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

             (b)        Any cancellation or termination by Lessor of this
Agreement, any Schedule, supplement or amendment hereto, or the lease of any
Equipment hereunder shall not release Lessee from any then outstanding
obligations to Lessor hereunder.  All Equipment shall at all times remain
personal property even though it may be attached to real property.  The
Equipment shall not become part of any other property by reason of any
installation in, or attachment to, other real or personal property.

             (c)         Time is of the essence of this Agreement.  Lessor's
failure at any time to require strict performance by Lessee of any of the
provisions hereof shall not waive or diminish Lessor's right at any other time
to demand strict compliance with this Agreement.  Lessee agrees, upon Lessor's
request, to execute any instrument necessary or expedient for filing, recording
or perfecting the interest of Lessor.   All notices required to be given
hereunder shall be deemed adequately given if sent by registered or certified
mail to the addressee at its address stated herein, or at such other place as
such addressee may have specified in writing.  This Agreement and any Schedule
and Annexes thereto constitute the entire agreement of the parties with respect
to the subject matter hereof.  NO VARIATION OR MODIFICATION OF THIS AGREEMENT OR
ANY WAIVER OF ANY OF ITS PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN
WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.

             (d)        If Lessee does not comply with any provision of this
Agreement, Lessor shall have the right, but shall not be obligated, to effect
such compliance, in whole or in part.  All reasonable amounts spent and
obligations incurred or assumed by Lessor in effecting such compliance shall
constitute additional rent due to Lessor.  Lessee shall pay the additional rent
within five days after the date Lessor sends notice to Lessee requesting
payment.  Lessor's effecting such compliance shall not be a waiver of Lessee's
default.

             (e)         Any rent or other amount not paid to Lessor when due
shall bear interest, from the due date until paid, at the lesser of eighteen
percent (18%) per annum or the maximum rate allowed by law.  Any provisions in
this Agreement and any Schedule that are in conflict with any statute, law or
applicable rule shall be deemed omitted, modified or altered to conform thereto.

             (f)         Lessee hereby irrevocably authorizes Lessor to adjust
the Capitalized Lessor's Cost up or down by no more than ten percent [10%]
within each Schedule to account for equipment change orders, equipment returns,
invoicing errors, and similar matters.  Lessee acknowledges and agrees that the
rent shall be adjusted as a result of the change in the Capitalized Lessor's
Cost.  Lessor shall send Lessee a written notice stating the final Capitalized
Lessor's Cost, if it has changed.

             (g)        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
EQUIPMENT.

             (h)        Any cancellation or termination by Lessor, pursuant to
the provisions of this Agreement, any Schedule, supplement or amendment hereto,
of the lease of any Equipment hereunder, shall not release Lessee from any then
outstanding obligations to Lessor hereunder.

             (i)          To the extent that any Schedule would constitute
chattel paper, as such term is defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction, no security interest therein may be
created through the transfer or possession of this Agreement in and of itself
without the transfer or possession of the original of a Schedule executed
pursuant to this Agreement and incorporating this Agreement by reference; and no
security interest in this Agreement and a Schedule may be created by the
transfer or possession of any counterpart of the Schedule other than the
original thereof, which shall be identified as the document marked Original and
all other counterparts shall be marked Duplicate.

IN WITNESS WHEREOF, Lessee and Lessor have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

LESSOR: LESSEE:             General Electric Capital Corporation Variagenics,
Inc.             By: /s/   Thomas G. Annino By: /s/   Richard P. Shea    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:   Thomas G. Annino Name:   Richard P. Shea    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title:   VP, Sr. Risk Mgr. Title   Chief Financial Officer    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

3010 (3/91)

CROSS-COLLATERAL AND CROSS-DEFAULT AGREEMENT

General Electric Capital Corporation
401 Merritt 7 2nd Floor
Norwalk, CT 06856

 

Gentlemen:

             You (and/or your successors or assigns, "you") have entered into or
purchased one or more conditional sale contracts, lease agreements, chattel
mortgages, security agreements, notes and other choses in action (herein
designated "Accounts") arising from the bona fide sale or lease to us, by
various vendors or lessors, of equipment and inventory (herein designated
"Collateral") and/or you have made direct loans to or otherwise extended credit
to us evidenced by Accounts creating security interests in Collateral.

             In order to induce you to extend our time of payment on one or more
Accounts and/or to make additional loans to us and/or to purchase additional
Accounts and/or to lease us additional equipment, and in consideration of you so
doing, and for other good and valuable consideration, the receipt of which we
hereby acknowledge, we agree as follows:

             All presently existing and hereafter acquired Collateral in which
you have or shall have a security interest shall secure the payment and
performance of all of our liabilities and obligations to you of every kind and
character, whether joint or several, direct or indirect, absolute or contingent,
due or to become due, and whether under presently existing or hereafter created
Accounts or agreements, or otherwise.

             We further agree that your security interest in the property
covered by any Account now held or hereafter acquired by you shall not be
terminated in whole or in part until and unless all indebtedness of every kind,
due or to become due, owed by us to you is  fully paid and satisfied and the
terms of every Account have been fully performed by us.  It is further agreed
that you are to retain your security interest in all property covered by all
Accounts held or acquired by you, as security for payment and performance under
each such Account, notwithstanding the fact that one or more of such Accounts
may become fully paid.

             This instrument is intended to create cross-default and
cross-security between and among all the within described Accounts now owned or
hereafter acquired by you.

             A default under any Account or agreement shall be deemed to be a
default under all other Accounts and agreements.  A default shall result if we
fail to pay any sum when due on any Account or agreement, or if we breach any of
the other terms and conditions thereof, or if we become insolvent, cease to do
business as a going concern, make an assignment for the benefit of creditors, or
if a petition for a receiver or in bankruptcy is filed by or against us, or if
any of our property is seized, attached or levied upon.  Upon our default any or
all Accounts and agreements shall, at your option, become immediately due and
payable without notice or demand to us or any other party obligated thereon, and
you shall have and may exercise any and all rights and remedies of a secured
party under the Uniform Commercial Code as enacted in the applicable
jurisdiction and as otherwise granted to you under any Account or other
agreement.  We hereby waive, to the maximum extent permitted by law, notices of
default, notices of repossession and sale or other disposition of collateral,
and all other notices, and in the event any such notice cannot be waived, we
agree that if such notice is mailed to us postage prepaid at the address shown
below at least five (5) days prior to the exercise by you of any of your rights
or remedies, such notice shall be deemed to be reasonable and shall fully
satisfy any requirement for giving notice.

             All rights granted to you hereunder shall be cumulative and not
alternative, shall be in addition to and shall in no manner impair or affect
your rights and remedies under any existing Account, agreement, statute or rule
of law.

             This agreement may not be varied or altered nor its provisions
waived except by your duly executed written agreement.  This agreement shall
inure to the benefit of your successors and assigns and shall be binding upon
our heirs, administrators, executors, legal representatives, successors and
assigns.

             IN WITNESS WHEREOF, this agreement is executed this __11th_ day of
_May___, _2001______.

  Variagenics, Inc.       (Name of Proprietorship, Partnership or Corporation,
as applicable)       By:  /s/ Richard P. Shea             

--------------------------------------------------------------------------------

    (Signature)         Title:  Chief Financial Officer    

--------------------------------------------------------------------------------

  (Owner, Partner or Officer, as applicable)       Address:    60 Hamphire
Street, Cambridge, MA 02139

 

11/98   4116820001

EQUIPMENT SCHEDULE
(Quasi Lease - Fixed Rate)
SCHEDULE NO. 001
DATED THIS __June 1, 2001_
TO MASTER LEASE AGREEMENT
DATED AS OF May 10, 2001

Lessor & Mailing Address: Lessee & Mailing Address: General Electric Capital
Corporation Variagenics, Inc. 401 Merritt 7 2nd Floor 60 Hamphire Street
Norwalk, CT 06856 Cambridge, MA 02139

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
("Agreement", said Agreement and this Schedule being collectively referred to as
"Lease").  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

A.         Equipment:  Subject to the terms and conditions of the Lease, Lessor
agrees to lease to Lessee the Equipment described below (the "Equipment").

--------------------------------------------------------------------------------

Number Capitalized       of Units Lessor's Cost Manufacturer Serial Numbers
Year/Model and Type of Equipment

--------------------------------------------------------------------------------

       

 

SEE EXHIBIT A ATTCHED HERETO AND MADE APART HEREOF.

B.         Financial Terms

  1. Advance Rent (if any):  $13,962.63. 6. Lessee Federal Tax ID No.:
04-3182077.             2. Capitalized Lessor's Cost:  $569,698.40. 7. Last
Delivery Date:  June 1, 2001.             3. Basic Term (No. of Months):  48 
Months. 8. Daily Lease Rate Factor:  .082.             4. Basic Term Lease Rate
Factor:  2.450881. 9. Interest Rate: 8.59% per annum.             5. Basic Term
Commencement Date:  June 1, 2001 . 10. Option Payment:  $1.00

 

  11. First Termination Date:  forty eight (48) months after the Basic Term
Commencement Date.         12. Interim Rent:  For the period from and including
the Lease Commencement Date to the Basic Term Commencement Date ("Interim 
Period"), Lessee shall pay as rent ("Interim Rent") for each unit of Equipment,
the product of the Daily Lease Rate Factor times the Capitalized Lessor's Cost
of such unit times the number of days in the Interim Period.  Interim Rent shall
be due on N/A.         13. Basic Term Rent.  Commencing on June 1, 2001 and on
the same day of each month thereafter (each, a "Rent Payment Date") during the
Basic Term, Lessee shall pay as rent ("Basic Term Rent") the product of the
Basic Term Lease Rate Factor times the Capitalized Lessor's Cost of all
Equipment on this Schedule.         14. Lessee agrees and acknowledges that the
Capitalized Lessor's Cost of the Equipment as stated on the Schedule is equal to
the fair market value of the Equipment on the date hereof.

 

C.         Interest Rate:  Interest shall accrue from the Lease Commencement
Date through and including the date of termination of the Lease.

D.         Property Tax

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN CAMBRIDGE, MA.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

E.          Article 2A Notice

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS SEE EXHIBIT A FOR LISTING OF SUPPLIERS (THE
"SUPPLIER(S)"), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR'S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

F.          Stipulated Loss and Termination Value Table*

 

  Rental
Basic   Termination
Value
Percentage   Stipulated
Loss Value
Percentage   Rental   Termination
Value
Percentage   Stipulated
Loss
Percentage                               1   100.549   104.547   25   54.811  
57.340     2   98.795   102.732   26   52.731   55.198     3   97.029   100.905
  27   50.635   53.041     4   95.250   99.064   28   48.525   50.870     5  
93.458   97.212   29   46.399   48.683     6   91.654   95.346   30   44.258  
46.481     7   89.837   93.467   31   42.102   44.264     8   88.006   91.576  
32   39.931   42.031     9   86.163   89.671   33   37.744   39.783     10  
84.306   87.753   34   35.541   37.519     11   82.437   85.822   35   33.323  
35.239     12   80.553   83.878   36   31.089   32.944     13   78.657   81.920
  37   28.839   30.633     14   76.746   79.948   38   26.572   28.305     15  
74.823   77.963   39   24.290   25.961     16   72.885   75.965   40   21.991  
23.601     17   70.933   73.952   41   19.676   21.225     18   68.968   71.925
  42   17.344   18.832     19   66.989   69.885   43   14.996   16.423     20  
64.995   67.830   44   12.631   13.996     21   62.987   65.761   45   10.249  
11.553     22   60.965   63.677   46   7.850   9.093     23   58.928   61.579  
47   5.433   6.615     24   56.877   59.467   48   3.000   4.120  

--------------------------------------------------------------------------------

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor's Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

G.         Payment Authorization

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

  Company Name Address Amount  

--------------------------------------------------------------------------------

  Variagenics, Inc. 60 Hampshire Street, Cambridge, MA $ 569,698.40

 

             This authorization and direction is given pursuant to the same
authority authorizing the above-mentioned financing.

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is in good
condition and appearance, has been delivered and installed (if applicable) as of
the date stated above and in working order; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease and all attendant documents.

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

             Except as expressly modified hereby, all terms and provisions of
the Agreement shall remain in full force and effect.  This Schedule is not
binding or effective with respect to the Agreement or Equipment until executed
on behalf of Lessor and Lessee by authorized representatives of Lessor and
Lessee, respectively.

             IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to
be executed by their duly authorized representatives as of the date first above
written.

  LESSOR: LESSEE:   General Electric Capital Corporation Variagenics, Inc.      
  By:  /s/ Thomas Annino By:  /s/ Richard P. Shea  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Name:    THOMAS ANNINO Name:  Richard P. Shea  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Title:  VP., Sr. Risk Mgr Title:  Chief Financial Officer  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Tax ID # 04-3182077

Exhibit A
Schedule 01

 

Company Name Variagenics, Inc. Equipment Location: 60 Hampshire st   Cambridge,
MA  02139

 

                                                                  Equip        
      Unit   Ext.   Invoice   Vendor                     Item#   Supplier   Code
  Description   QTY   Serial  #   Price   Price   Total   Total   PO #   Invoice
#   Inv Date   Ck #   Ck Amt

--------------------------------------------------------------------------------

                                                          1   Axon Instruments  
LAB   GenePix
4000A
Microarray
scanner   1   54819   50,000.00   50,000.00           5909   39763   8/25/00  
11439   50,106.46         LAB   Shipping   1       106.46   106.46   $50,106.46
  $50,106.46                                                                    
          2   Bruker Daltonics   LAB   Mass
Spectrometer
BIFLEX III
W/Scout 384   1       139,650.00   139,650.00   $27,930.00       6058   002526  
7/12/00   10955   27,930.00                                 $83,790.00          
002566   7/31/00   11221   111,720.00                                 $27,930.00
  $139,650.00       002592   8/21/00   11221   111,720.00                      
                                    3   Bluesteins   FURN   FILE, LAT,
LTR/LGL,
INSUL,4d   1   FIR 43822CPA   2,175.00   2,175.00           6296   62510-0  
9/13/00   11567   4,024.84         FURN   File, LAT,
4DRW,42"
-W/Lock   1       489.99   489.99                                     FURN   Tax
  1       133.25   133.25   $2,798.24   $2,798.24                              
                                                4   CDW Computer Center   COMP  
Simple 32MB I
BM TP 390X SE   1   STM0253/32   71.99   71.99           6221   CH67265  
8/15/00   11795   3,120.84         COMP   IBM TP
570E   1   78-BD182   2,991.99   2,991.99                                    
COMP   Shipping   1       56.86   56.86   $3,120.84                            
    FURN   APC Netshelter
42U EXP
Cabinet   1   AR1001A   1,126.40   1,126.40           6196   CYH63941   8/15/00
  11336   3,090.01         FURN   Shipping   1       36.60   36.60   $1,163.00  
$4,283.84                                                                      
        5   Datacom Warehouse   COMP   Power Mac
G4/400   3   XA02400HHSE, XA02400UHSE, XA02400EHSE,   1,325.00   3,975.00      
    6190   P47024120001   8/9/00   11276   6,064.76         COMP   Apple
Monitors
17" Studio
Display   3   CY0222X8GZC, CY0222X3GZC, CY0222X6GZC,   339.00   1,017.00        
                            COMP   Memory
64MB
PC100
SDRAM   3       107.00   321.00                                     COMP  
Shipping   1       141.91   141.91   $5,454.91   $5,454.91                      
                                                                               
                                                                               
            7   Micro
warehouse   COMP   Laptop 570E
P3/500   1   78-LP550   1,999.00   1,999.00           6418   P52095230001  
10/9/00   11854   11,289.68         COMP   RealPort
Ethernet
10/100 PC
Card   1       132.00   132.00                                     COMP   MEM
Puser
64MB
PC100
SDRAM   1       125.00   125.00                                     COMP  
Shipping   1       19.22   19.22   2,275.22                                 COMP
  Power Mac
400Mhz   1   XA024017HSE   1,325.00   1,325.00           6214   P47372830101  
8/14/00   11351   3,654.31         COMP   Monitor
Apple 17
Studio
Display   1   CY022STPGZC   339.00   339.00                                    
COMP   MEM Puser
64MB
PC100
SDRAM   1       107.00   107.00                                     COMP  
Shipping   1       57.81   57.81   1,828.81                                 COMP
  Power Mac
400Mhz   1   XB0251PAJSC   1,325.00   1,325.00           6217   P47598330001  
8/16/00   11351   3,654.31         COMP   HDD QTM
Fireball
LCT
20.4GB
Ultra ATA   2       114.95   229.90                                     COMP  
MEM Puser
64MB
PC100
SDRAM   1       107.00   107.00                                     COMP  
Shipping   1       53.09   53.09   1,714.99                                 COMP
  Lap TP 570
p2/333
4.0/64 56k
13.3 XGA   2   78-FA299,
78-FA165   1,749.00   3,498.00           6096   P44946740001   7/14/00   11141  
3,731.08         COMP   MEM Puser
64MB
SDRAM
F/IBM   2       94.00   188.00                                     COMP  
Shipping   1       45.08   45.08   3,731.08                                 COMP
  Lap TP 570
p2/333
4.0/64 56k
13.3 XGA   2   78-FA309,
78-FA282   1,749.00   3,498.00           6117   P45532120001   7/21/00   11193  
4,675.11         COMP   MEM Puser
64MB
SDRAM
F/IBM   2       94.00   188.00                                     COMP   IBM
LI-ION
Battery   4       199.00   796.00                                     COMP  
Shipping   1       44.15   44.15   4,526.15                                 COMP
  Lap TP 1250
C/500
6/64/24x/56k   1   AAFTBVO   1,499.00   1,499.00                                
    COMP   MEM Puser
64MB
PC100
SDRAM   1       109.00   109.00                                     COMP  
Shipping   1       19.22   19.22   1,627.22       6227   P47664590001   8/16/00
  11400   1,627.22         COMP   Tape D
DLT8000
ADIC
WIDE SCSI
RACKMT   1   10320928   8,153.00   8,153.00           6378   P51461840001  
10/12/00   11854   11,289.68         COMP   Shipping   1       47.61   47.61  
8,200.61                                 COMP   Lap TP 570
P3/450
6/64/56k
13.3 XGA
TFT   1   78-KZ285   1,849.00   1,849.00           6510   P54109330001   11/2/00
  12030   12,280.37         COMP   MEM Puser
64MB
PC100
SDRAM   1       125.00   125.00                                     COMP  
RealPort
Ethernet
10/100 PC
Card   1       123.00   123.00                                     COMP  
Shipping   1       18.82   18.82   2,115.82                                 COMP
  Lap TP 570
P3/450
6/64/56k
13.3 XGA
TFT   1   78-KZ296   1,849.00   1,849.00           6510   P54108770001   11/2/00
  12030   12,280.37         COMP   MEM Puser
64MB
PC100
SDRAM   1       125.00   125.00                                     COMP  
RealPort
Ethernet
10/100 PC
Card   1       123.00   123.00                                     COMP  
Shipping   1       18.82   18.82   2,115.82                                 COMP
  Lap TP 570
P3/450
6/64/56k
13.3 XGA
TFT   1   78-KZ222   1,849.00   1,849.00           6510   P54109550001   11/2/00
  12030   12,280.37         COMP   MEM Puser
64MB
PC100
SDRAM   1       125.00   125.00                                     COMP  
RealPort
Ethernet
10/100 PC
Card   1       123.00   123.00                                     COMP  
Shipping   1       18.82   18.82   2,115.82                                 COMP
  Lap TP 570
P3/450
6/64/56k
13.3 XGA
TFT   2   78-KZ172,
78-KZ202   1,849.00   3,698.00           6996   P53804700001   10/30/00   12030
  12,280.37         COMP   MEM Puser
64MB
PC100
SDRAM   2       125.00   250.00                                     COMP  
RealPort
Ethernet
10/100 PC
Card   2       123.00   246.00                                     COMP  
Shipping   2       18.82   46.99   4,240.99   34,492.53                        
                                                      8   Stratagene   LAB  
Stratalinker
2400 UV,
120 V   1   400075   1,695.00   1,695.00   1,695.00   1,695.00   6428   151279  
10/17/00   11814   1,695.00                                                    
      9   Tomtec, Inc.   LAB   Ultrasonic
Tip 
Washing
System   1   4099   2,250.00   2,250.00           6185   001644   8/15/00  
11254   2,268.67         LAB   Shipping   1       18.67   18.67   2,268.67      
                          LAB   Ultrasonic
Tip 
Washing
System   1   4109   2,250.00   2,250.00           6484   2142   10/27/00   11982
  2,268.05         LAB   Shipping   1       18.05   18.05   2,268.05   4,536.72
                                                                              10
  PricePc.Com   COMP   AMD
Athlon 600
(k7) ABIT
KA7-100   23       1,039.00   23,897.00           Credit card                  
      COMP   Intel epro
100   1       35.00   35.00                                     COMP   Shipping
  23       19.00   437.00   24,369.00   24,369.00                              
                                                11   VWR Scientific   LAB  
Vacuum
Pump   1       1,400.70   1,400.70   1,400.70   1,400.70   6219   5080381  
9/19/00   11816   5,259.02                                                      
    12   BioRobotics   LAB   MicroGrid II
TAS   1       125,000.00   115,000.00           5964   10010   10/25/00   12002
  115,650.00         LAB   Shipping   1       650.00   650.00   115,650.00  
115,650.00                                                                      
        13   Laboratory Systems Inc.   LAB   Laboratory
Casework   1       12,670.00   12,670.00           6351   1715   11/16/00  
12151   13,173.00         LAB   Sales Tax   1       503.00   503.00   13,173.00
  13,173.00                                                                    
          14   MWG Biotech Inc.   LAB   Primus 96
PCR System   4       7,700.00   24,024.00           6547   10020877   11/14/00  
12156   109,008.00         LAB   Shipping   4       200.00   200.00   24,224.00
                                LAB   Primus 96
PCR System   14       7,700.00   84,084.00                                    
LAB   Shipping   14       700.00   700.00   84,784.00   109,008.00              
                                                                15   Hamilton  
LAB   Hamilton
Microlab
4200   1   ML41AJ2154   63,000.00   63,000.00   63,000.00       6405   616323  
11/3/00   12129   63,080.00         LAB   Shipping   1       80.00   80.00  
80.00   63,080.00   6405   M94913   11/27/00   12129   63,080.00                
                                                      FUNDING
TOTAL                   $569,698.40   $569,698.40                    

 

  VARIAGENICS, INC.   By /s/ Richard P. Shea  

--------------------------------------------------------------------------------

  Title: CFO  

--------------------------------------------------------------------------------

4116820001

RATE ADJUSTMENT RIDER AND ACKNOWLEDGMENT

 

             RATE ADJUSTMENT RIDER AND ACKNOWLEDGMENT (this "Rider") to Schedule
No.001 (the "Schedule") and the related Master Lease Agreement No. 4116820
datedMay 10, 2001(the "Master Lease", and together with the Schedule, the
"Lease"), between Variagenics, Inc., (the "Lessee") and General Electric Capital
Corporation, (the "Lessor").  This Rider is entered into pursuant to and
incorporates by this reference all of the terms and provisions of this Lease. 
By its execution and delivery of this Rider, Lessee hereby reaffirms all of the
representations, warranties, and covenants contained in the Lease as of the date
hereof, and further represents and warrants to Lessor that no default has
occurred and is continuing as of the date hereof.

  1. Purpose.  This Rider amends and restates the terms of the payments set
forth in the Schedule.         2. Definitions. The following terms shall have
the following meanings herein:           (a) "Adjustment Date" shall mean the
date Lessor receives Lessee's executed Acceptance Certificate in Lessor's
standard form (following delivery) evidencing Lessee's acceptance of the
Equipment described in the Lease.           (b) "Final T-Note Average" shall
mean the average of the yields on the U. S. Treasury Notes maturing in 4year, as
published by the Dow Jones Telerate Access Service, Page 19901, for the close of
business on each business day of the two full calendar weeks immediately
preceding the week containing the Adjustment Date.           (c)"Preliminary
Payments" shall mean the payments set forth in the Schedule, consisting of
$13,962.63 due upon execution (the "Advance Payment") followed by Forty Seven 
(47) consecutive monthly payments.           (d) "Preliminary T-Note Average"
shall mean 4.59%.         3. Adjustment of Payments.  The Preliminary Payments
were calculated based on a spread over the Preliminary T-Note Average.  Should
the Final T-Note Average differ from the Preliminary T-Note Average, then the
Preliminary Payments shall be revised.  For each increase of one (1) basis point
(i.e., 1/100 of 1%) in the Final T-Note Average above or below the Preliminary
T-Note Average, the Preliminary Payments shall be revised as follows (complete
below as applicable):           The Advance Payment, due upon execution of the
Schedule, shall remain unchanged.           Each of the monthly payments
initially scheduled in the amount of $13,962.63 shall increase by $2.55.        
  THE CALCULATION OF THE CONTRACT PAYMENTS UNDER THIS RIDER WILL SUPERSEDE ANY
PRIOR PROPOSAL OR QUOTATION.  LESSEE HEREBY ACKNOWLEDGES AND AGREES TO THE
CALCULATION OF THE PAYMENT SCHEDULE SET FORTH HEREIN.         4. Lessor's
Requirements. The commencement of the Lease is subject to satisfaction of all
documentation and credit requirements of the Lessor.  If such requirements are
not satisfied by the Adjustment Date, then the Lessor may, at its sole option,
declare that the Adjustment Date shall be the date when such requirements are
satisfied.

 

General Electric Capital Corporation       Variagenics, Inc.               By:
/s/ Thomas Annino   By /s/ Richard P. Shea    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Name:   THOMAS ANNINO   Name:   Richard P. Shea    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Title   VP, Sr. Risk Mgr.   Title:   Chief Financial Officer    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 

10/94(R010699)

FINANCIAL COVENANTS

ADDENDUM NO. 001

TO MASTER LEASE AGREEMENT

DATED AS OF May 10, 2001

THIS ADDENDUM (this "Addendum") amends and supplements the above referenced
agreement (the "Agreement"), between General Electric Capital Corporation
(together with its successors and assigns, if any, "Lessor") and Variagenics,
Inc. ("Lessee") and is hereby incorporated into the Agreement as though fully
set forth therein.  Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Lease.

The Agreement is hereby amended by adding the following:

             FINANCIAL COVENANTS.

  (a) Lessee shall, at all times during the term of the Agreement, comply with
the following:           Lessee (Variagenics, Inc.) shall, at all times during
the term of the Agreement, comply with the following:         Maintain minimum
Unrestricted Cash, as defined below, at the greater of $25,000,000.00 or twelve
(12) months cash needs (defined as the cash burn for the 3 months just
completed, multiplied by a factor of 4, excluding cash paid by Lessee for the
partial or full ownership of another company). If this covenant is violated,
Lessee will provide Lessor within ten (10) days of such occurrence with a
continuing irrevocable letter of credit, acceptable to Lessor (the
"Collateral"), from a financial institution acceptable to Lessor, in an amount
equal to 50% of the original aggregate Equipment Cost.       Unrestricted Cash
shall be defined as cash on hand and cash equivalents, including investments in
marketable securities with maturities of less than fourteen (14) months, less
cash pledged to other parties.

             (b)        COMPLIANCE REPORTS.  Lessee's Authorized Representative
shall certify that Lessee is in compliance with the requirements of subsection
(a) above.  Such notification and certification shall be provided within ninety
(90) days after the end of each fiscal year (the "Compliance Date"), reflecting
such information as of the end of such fiscal year.  If Lessee fails timely to
provide such notification and compliance certificates, within fifteen (15) days
after the Compliance Date, such failure shall automatically be deemed a default
under the Agreement without notice or other act by Lessor.  The reports required
under this section are in addition to and not a substitute for the reports
required under the REPORTS Section of the Agreement.

Except as expressly modified hereby, all terms and provisions of the Lease shall
remain in full force and effect.  This Addendum is not binding nor effective
with respect to the Lease until executed on behalf of Lessor and Lessee by
authorized representatives of Lessor and Lessee.

IN WITNESS WHEREOF, Lessee and Lessor have caused this Addendum to be executed
by their duly authorized representatives as of the date first above written.    
      Lessor:   Lessee:       General Electric Capital Corporation  
Variagenics, Inc.        By: /s/ Thomas Annino   By: /s/ Richard P. Shea

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:  THOMAS ANNINO   Name:  Richard P. Shea

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title:  VP, Sr. Risk Mgr.   Title:  Chief Financial Officer    

--------------------------------------------------------------------------------

    Attest           By:            Name:________________________________

ANNEX B

BILL OF SALE

             FOR Five Hundred Sixty Nine Thousand Six Hundred Ninety Eight—40/00
($569,698.40) AND OTHER VALUABLE CONSIDERATION, the receipt and sufficiency of
which are hereby acknowledged, VARIAGENICS, INC. (the “Seller”) does hereby
sell, transfer and deliver to General Electric Capital Corporation (the
“Buyer”), its successors and assigns, all of Seller’s right, title and interest
in and to the following equipment (the “Equipment”):

             SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

             TO HAVE AND TO HOLD the same unto the Buyer, its successors and
assigns, forever.

             The Seller warrants and represents that it owns (and has good and
marketable title to) the Equipment free and clear of all liens and encumbrances,
and has full power, right and authority to convey title thereto to the Buyer. 
The foregoing warranty of title shall inure to the benefit of any purchaser of
the Equipment from the Buyer and to General Electric Capital Corporation which
is financing the purchase of the Equipment by the Buyer.

             Except for the foregoing warranty of title, the Equipment is sold,
“AS-IS”, “WHERE-IS”, without warranty of merchantability or fitness.

             IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be
executed by a duly authorized officer this ____ day of __________, _______

  VARIAGENICS, INC.     (Seller)         By:  / s/ Richard P. Shea  

--------------------------------------------------------------------------------

  Title:   Chief Financial Officer  

--------------------------------------------------------------------------------

 

Ref:  g/docs/B-SALE1

11/98   4116820002

EQUIPMENT SCHEDULE
(Quasi Lease - Fixed Rate)
SCHEDULE NO. 002
DATED THIS __June 1, 2001_______
TO MASTER LEASE AGREEMENT
DATED AS OF May 10, 2001

Lessor & Mailing Address: Lessee & Mailing Address: General Electric Capital
Corporation Variagenics, Inc. 401 Merritt 7 2nd Floor 60 Hamphire Street
Norwalk, CT 06856 Cambridge, MA 02139

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
("Agreement", said Agreement and this Schedule being collectively referred to as
"Lease").  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

A.         Equipment:  Subject to the terms and conditions of the Lease, Lessor
agrees to lease to Lessee the Equipment described below (the "Equipment").

--------------------------------------------------------------------------------

Number Capitalized       of Units Lessor's Cost Manufacturer Serial Numbers
Year/Model and Type of Equipment

--------------------------------------------------------------------------------

 

SEE EXHIBIT A ATTACHED HERETO AND MADE APART HEREOF.

B.         Financial Terms

  1. Advance Rent (if any):  $ 29,539.69. 6.   Lessee Federal Tax ID No.:
04-3182077               2. Capitalized Lessor's Cost:  $ 1,205,268.33. 7.  
Last Delivery Date:   June 1, 2001               3. Basic Term (No. of Months): 
48 Months. 8.   Daily Lease Rate Factor:  .082.               4. Basic Term
Lease Rate Factor:  2.450881. 9.   Interest Rate: 8.59% per annum.              
5. Basic Term Commencement Date: June 1, 2001 10.   Option Payment:  $ 1.00

11.        First Termination Date:  forty eight (48) months after the Basic Term
Commencement Date.

12.        Interim Rent:  For the period from and including the Lease
Commencement Date to the Basic Term Commencement Date ("Interim  Period"),
Lessee shall pay as rent ("Interim Rent") for each unit of Equipment, the
product of the Daily Lease Rate Factor times the Capitalized Lessor's Cost of
such unit times the number of days in the Interim Period.  Interim Rent shall be
due on __N/A_________.

13.        Basic Term Rent.  Commencing on _June 1, 2001_________ and on the
same day of each month thereafter (each, a "Rent Payment Date") during the Basic
Term, Lessee shall pay as rent ("Basic Term Rent") the product of the Basic Term
Lease Rate Factor times the Capitalized Lessor's Cost of all Equipment on this
Schedule.

14.        Lessee agrees and acknowledges that the Capitalized Lessor's Cost of
the Equipment as stated on the Schedule is equal to the fair market value of the
Equipment on the date hereof.

C. Interest Rate:  Interest shall accrue from the Lease Commencement Date
through and including the date of termination of the Lease.

 

D.         Property Tax

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN CAMBRIDGE, MA.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

E.          Article 2A Notice

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS SEE EXHIBIT A FOR LISTING OF SUPPLIERS (THE
"SUPPLIER(S)"), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR'S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

F.          Stipulated Loss and Termination Value Table*

  Rental
Basic   Termination
Value
Percentage   Stipulated
Loss Value
Percentage   Rental   Termination
Value
Percentage   Stipulated
Loss Value
Percentage                               1   100.549   104.547   25   54.811  
57.340     2   98.795   102.732   26   52.731   55.198     3   97.029   100.905
  27   50.635   53.041     4   95.250   99.064   28   48.525   50.870     5  
93.458   97.212   29   46.399   48.683     6   91.654   95.346   30   44.258  
46.481     7   89.837   93.467   31   42.102   44.264     8   88.006   91.576  
32   39.931   42.031     9   86.163   89.671   33   37.744   39.783     10  
84.306   87.753   34   35.541   37.519     11   82.437   85.822   35   33.323  
35.239     12   80.553   83.878   36   31.089   32.944     13   78.657   81.920
  37   28.839   30.633     14   76.746   79.948   38   26.572   28.305     15  
74.823   77.963   39   24.290   25.961     16   72.885   75.965   40   21.991  
23.601     17   70.933   73.952   41   19.676   21.225     18   68.968   71.925
  42   17.344   18.832     19   66.989   69.885   43   14.996   16.423     20  
64.995   67.830   44   12.631   13.996     21   62.987   65.761   45   10.249  
11.553     22   60.965   63.677   46   7.850   9.093     23   58.928   61.579  
47   5.433   6.615     24   56.877   59.467   48   3.000   4.120  

 

--------------------------------------------------------------------------------

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor's Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

G.         Payment Authorization

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

  Company Name Address Amount  

--------------------------------------------------------------------------------

  Applied Biosystems P.O. Box 101446, Atlanta, GA  30392-1446 $1,085,268.33    
              Variagenics, Inc. 60 Hampshire Street, Cambridge, MA  02139
$120,000.00        

 

             This authorization and direction is given pursuant to the same
authority authorizing the above-mentioned financing.

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is in good
condition and appearance, has been delivered and installed (if applicable) as of
the date stated above and in working order; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease and all attendant documents.

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

             Except as expressly modified hereby, all terms and provisions of
the Agreement shall remain in full force and effect.  This Schedule is not
binding or effective with respect to the Agreement or Equipment until executed
on behalf of Lessor and Lessee by authorized representatives of Lessor and
Lessee, respectively.

             IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to
be executed by their duly authorized representatives as of the date first above
written.

LESSOR:   LESSEE:               General Electric Capital Corporation      
Variagenics, Inc.               By: /s/ Thomas Annino   By /s/ Richard P. Shea  
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Name:   THOMAS ANNINO   Name:   Richard P. Shea    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Title   VP, Sr. Risk Mgr.   Title:   Chief Financial Officer    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

Tax ID # 04-3182077

Exhibit A
Schedule 002

Company Name Variagenics, Inc. Equipment Location: 60 Hampshire st   Cambridge,
MA  02139

 

    Equip       Unit Ext. Invoice Vendor             Item#   Supplier   Code  
Description   QTY   Serial  #   Price   Price   Total   Total   PO #   Invoice #
  Inv Date   Ck #   Ck.Amt  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  1   Applied
Biosystems   LAB   3700 DNA
Analyzer
Sequencing   4   100001776
100001773
100001774
100001803   300,000.00   1,200,000.00           MED2556   90961724   12/12/00  
                                                                               
                                                        LAB   Shipping   4      
5,268.33   5,268.33   $1,205,268.33   $1,205,268.33                            
                                                                  FUNDING TOTAL
                  $1,205,268.33   $1,205,268.33                      

 

  VARIAGENICS, INC.       By /s/ Richard P. Shea      

--------------------------------------------------------------------------------

      Date:  5-11-01      

--------------------------------------------------------------------------------

   

 

INITIAL:  RPS  _

4116820002

RATE ADJUSTMENT RIDER AND ACKNOWLEDGMENT

             RATE ADJUSTMENT RIDER AND ACKNOWLEDGMENT (this "Rider") to Schedule
No.002 (the "Schedule") and the related Master Lease Agreement No. 4116820
datedMay 10, 2001(the "Master Lease", and together with the Schedule, the
"Lease"), between Variagenics, Inc., (the "Lessee") and General Electric Capital
Corporation, (the "Lessor").  This Rider is entered into pursuant to and
incorporates by this reference all of the terms and provisions of this Lease. 
By its execution and delivery of this Rider, Lessee hereby reaffirms all of the
representations, warranties, and covenants contained in the Lease as of the date
hereof, and further represents and warrants to Lessor that no default has
occurred and is continuing as of the date hereof.

1.          Purpose.  This Rider amends and restates the terms of the payments
set forth in the Schedule.

2.          Definitions. The following terms shall have the following meanings
herein:

  (a) "Adjustment Date" shall mean the date Lessor receives Lessee's executed
Acceptance Certificate in Lessor's standard form (following delivery) evidencing
Lessee's acceptance of the Equipment described in the Lease.       (b) "Final
T-Note Average" shall mean the average of the yields on the U. S. Treasury Notes
maturing in 4year, as published by the Dow Jones Telerate Access Service, Page
19901, for the close of business on each business day of the two full calendar
weeks immediately preceding the week containing the Adjustment Date.      
(c)"Preliminary Payments" shall mean the payments set forth in the Schedule,
consisting of $29,539.69 due upon execution (the "Advance Payment") followed by
Forty Seven  (47) consecutive monthly payments.       (d) "Preliminary T-Note
Average" shall mean 4.59%.

 

  3. Adjustment of Payments.  The Preliminary Payments were calculated based on
a spread over the Preliminary T-Note Average.  Should the Final T-Note Average
differ from the Preliminary T-Note Average, then the Preliminary Payments shall
be revised.  For each increase of one (1) basis point (i.e., 1/100 of 1%) in the
Final T-Note Average above or below the Preliminary T-Note Average, the
Preliminary Payments shall be revised as follows (complete below as applicable):

 

             The Advance Payment, due upon execution of the Schedule, shall
remain unchanged.

             Each of the monthly payments initially scheduled in the amount of
$29,539.69 shall increase by $5.39.

  THE CALCULATION OF THE CONTRACT PAYMENTS UNDER THIS RIDER WILL SUPERSEDE ANY
PRIOR PROPOSAL OR QUOTATION.  LESSEE HEREBY ACKNOWLEDGES AND AGREES TO THE
CALCULATION OF THE PAYMENT SCHEDULE SET FORTH HEREIN.

 

 

  4. Lessor's Requirements. The commencement of the Lease is subject to
satisfaction of all documentation and credit requirements of the Lessor.  If
such requirements are not satisfied by the Adjustment Date, then the Lessor may,
at its sole option, declare that the Adjustment Date shall be the date when such
requirements are satisfied. 

 

              General Electric Capital Corporation       Variagenics, Inc.      
        By: /s/ Thomas Annino   By /s/ Richard P. Shea    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Name:   THOMAS ANNINO   Name:   Richard P. Shea    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Title   VP, Sr. Risk Mgr.   Title:   Chief Financial Officer    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 

ANNEX B

BILL OF SALE

             FOR One Million Two Hundred Five Thousand Two Hundred Sixty
Eight—33/00 ($1,205,268.33) AND OTHER VALUABLE CONSIDERATION, the receipt and
sufficiency of which are hereby acknowledged, VARIAGENICS, INC. (the “Seller”)
does hereby sell, transfer and deliver to General Electric Capital Corporation
(the “Buyer”), its successors and assigns, all of Seller’s right, title and
interest in and to the following equipment (the “Equipment”):

             SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

             TO HAVE AND TO HOLD the same unto the Buyer, its successors and
assigns, forever.

             The Seller warrants and represents that it owns (and has good and
marketable title to) the Equipment free and clear of all liens and encumbrances,
and has full power, right and authority to convey title thereto to the Buyer. 
The foregoing warranty of title shall inure to the benefit of any purchaser of
the Equipment from the Buyer and to General Electric Capital Corporation which
is financing the purchase of the Equipment by the Buyer.

             Except for the foregoing warranty of title, the Equipment is sold,
“AS-IS”, “WHERE-IS”, without warranty of merchantability or fitness.

             IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be
executed by a duly authorized officer this ____ day of __________, _______

  VARIAGENICS, INC.    

--------------------------------------------------------------------------------

        (Seller)               By: /s/ Richard P. Shea        

--------------------------------------------------------------------------------

    Title:   Chief Financial Officer        

--------------------------------------------------------------------------------

 

 